DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Group I (claims 1-16) in the reply filed on August 26, 2022 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “60” (see Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  in the 2nd line of claim 2, add “is” before “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 1,948,805).
Regarding independent claim 1, Simpson discloses a foundry sand device (page 2, lines 3-149; and Figures 1-3), in which the foundry sand device comprises the following structural features (as best shown in Figure 3):
a bucket (63) configured to collect foundry sand;
a bucket drive unit rotatably supporting the bucket (63) and configured to drive the bucket (63); and
a moving unit configured to move the bucket drive unit close to and away from the foundry sand, and configured to linearly move the bucket drive unit between collecting and supplying positions with respect to the foundry sand (see Figure 3).
Regarding claim 2, the bucket (63) is configured to collect foundry sand disposed on a conveyor (see Figure 3).
Regarding claims 4 and 5, the bucket drive unit is a cylinder driving a rod, wherein the bucket (63) is supported by a tip of the rod (see Figure 3).
Regarding claims 13 and 14, the moving unit moves the bucket drive unit to the supply position, wherein the bucket drive unit drives the bucket (63) at the supply position to supply the foundry sand to a sand throw port of an external device (see Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 1,948,805) in view of JP 62-162649 U, of which a complete copy of the Japanese document was provided with the Information Disclosure Statement dated August 17, 2020.
Regarding claim 3, Simpson discloses the features of claims 1 and 2, but fails to explicitly teach a control unit configured to control operations of the bucket drive unit and moving unit.
However, JP ‘649 discloses a casting sand recovery and sand sampling apparatus (abstract; and Figure 1), in which the apparatus includes a timer system (11), which is part of a control unit, in order to make the apparatus automated (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to include an automated system via a timer system as part of a control unit, as taught by JP ‘649, into the foundry sand supply device disclosed by Simpson, in order to provide a fully automated and controlled apparatus (JP ‘649; abstract).
Regarding claim 6 (as applicable to similar claims 4 and 5), Simpson discloses that the bucket drive unit is a cylinder driving a rod, wherein the bucket (63) is supported by a tip of the rod (see Figure 3).
Regarding claims 15 and 16 (as applicable to similar claims 13 and 14), Simpson discloses that the moving unit moves the bucket drive unit to the supply position, wherein the bucket drive unit drives the bucket (63) at the supply position to supply the foundry sand to a sand throw port of an external device (see Figure 3).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a foundry sand supply device that includes all structural features of independent claim 1, and further includes a blower configured to output a gas toward an interior of the bucket (of dependent claims 7-12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 1,526,074 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 8, 2022